DETAILED ACTION
Claims 1-11 are pending as amended on 11/21/22.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on November 21, 2022 is acknowledged.  Claims 12-19 have been cancelled.

Claim Objections
Claim 9 is a substantial duplicate of claim 8.  Applicant is advised that should claim 8 be found allowable, claim 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 4 recites the limitation "the switch"; there is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, or (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 & 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson et al., US 2019/0263552.
The prior art teaches a device for wrapping a label onto an object comprising a rotating wrapping mechanism (18/1018) for receiving an elongate object such as a bundle of wires within a central opening, and a belt (62/1062) trained around guide rollers (66/1066) which is positioned across said central opening (throughout, e.g. abstract, [FIGS. 1-44]).  The action of a switch & driver motor (54/1054) can rotate the rollers [0078-0080, 0096, 0101].

Claims 1-2 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuttle et al., US 4,944,829.
The prior art teaches a device for wrapping a label onto an object comprising a rotating wrapping mechanism (80/82/84) for receiving an elongate object such as a bundle of wires within a central opening, and a belt (88) trained around guide rollers (84/etc) which is positioned across said central opening (throughout, e.g. abstract, [FIGS. 8-9]).  The action of an implicit elevator (63) switch & continuously moving belt driver motor can rotate the rollers [Col. 5, 46-64].

Claims 1-2 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruitt et al., US 4,264,398.
The prior art teaches a device for wrapping a label onto an object comprising a rotating wrapping mechanism (44) for receiving an elongate object such as a bundle of wires within a central opening, and a belt (136) trained around guide rollers (128/133/134) which can be positioned across said central opening (throughout, e.g. abstract, [FIGS. 7-9]).  The action of a switch (18) & driver motor (23) can rotate the rollers [Col. 3, 34-42].

Claims 1-2 & 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrix, US 3,625,800.
The prior art teaches a device for wrapping a label onto an object comprising a rotating wrapping mechanism for receiving an elongate object such as a bundle of wires within a central opening, and a belt (67) trained around guide rollers (70/71/74/75) which can be positioned across said central opening (throughout, e.g. abstract, [Col. 2, 26-32, Col. 3, 20-75 & FIGS. 1-8]).  The action of a switch (17) [Col. 1, 51-56] & driver motor (abstract) can rotate the rollers.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al., US 2019/0263552 in view of Witkiewicz, US 2013/0019565.
With regard to claims 3 & 8-9, the teachings of Nelson have been detailed above, and while this reference does not expressly disclose a V-shaped guide sliding on rails on the side of the wrapping device for receiving work, such features were known in this art, as taught for example by Witkiewicz, which has a generally V-shaped yoke (60) sliding on rails (74) next to its label wrapper which is upwardly spring-biased (throughout, e.g. abstract, [FIGS. 1-11]).  It would have been obvious for one of ordinary skill in this art to combine the teachings of Witkiewicz with those of Nelson, in order to yield a wrapping device which helps to receive inserted work.
With regard to claim 4, Nelson teaches blades (1166) which are biased upwardly and which trigger actuation of the wrapping mechanism [0101-0103 & FIGS. 30-37].  With regard to claims 5-7 & 10, an alternate arrangement of these functional parts which places ‘blade’ triggers onto the upwardly biased, V-shaped yoke of Witkiewicz in order to actuate the wrapping upon contact between a blade and an accompanying trigger surface would have been an obvious rearrangement of parts which would have yielded essentially the same function (see also MPEP 2144.04(VI)C).  Witkiewicz also conceives of alternate upwardly biasing arrangements [0053] wherein an extension spring (housed in a ‘body’ for the inherent protective benefit) would have been an obvious alternative to try from this limited set of conventional biasing designs.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tuttle et al., US 4,944,829 in view of Fries et al., US 2008/0073023.
With regard to claims 3 & 8-9, the teachings of Tuttle have been detailed above, and while this reference does not expressly disclose a V-shaped guide sliding on rails on the side of the wrapping device for receiving work, such features were known in this art, as taught for example by Fries, which uses spring-biased, linearly sliding (i.e. rail-mounted) V-shaped guideposts (833/834/etc) on the side of the wrapping device to receive work as it enters the wrapping device cavity (throughout, e.g. abstract, [FIGS. 1-3, 7, 9-13]), as well as various other V-shaped work-receiving members (e.g. 901/902).  It would have been obvious to combine the teachings of Fries with those of Tuttle in order to yield a known work-receiving guide post configuration which would reliably guide elongate work into the wrapping device with predictable success.
With regard to claim 4, Fries also teaches various triggers/‘blades’ (851) which are spring-biased (855) upwardly [FIGS. 14-20] as well as various additional sensors throughout, wherein it would have been prima facie obvious to turn any biased trigger into a passive actuator for a wrapping process as desired.  With regard to claims 5-7 & 10, an alternate arrangement of those functional parts which places ‘blade’ triggers onto the spring-biased, V-shaped work holders of Fries in order to actuate wrapping upon contact between a blade and an accompanying trigger surface would have been obvious for one of ordinary skill to incorporate, in order to provide a passive actuating benefit using only well-known mechanical parts with predictable success.


Examiner also notes US 7,905,266, US 1,145,823 as relevant to the pending claims.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,261,001 in view of Nelson et al., US 2019/0263552.  Although the claims at issue are not identical, they are not patentably distinct from each other because as noted above, Nelson teaches a rotating label wrapper with belt which would be obvious to incorporate for receiving and wrapping work, and the additional limitations of instant claims 3-10 are also present in the claims of the prior patent and would have been an obvious modification in order to incorporate to actuate the wrapping in a known manner.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,261,001 in view of Tuttle et al., US 4,944,829.  Although the claims at issue are not identical, they are not patentably distinct from each other because as noted above, Tuttle teaches a rotating label wrapper with belt which would be obvious to incorporate for receiving and wrapping work, and the additional limitations of instant claims 3-10 are also present in the claims of the prior patent and would have been an obvious modification in order to incorporate to actuate the wrapping in a known manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661. The examiner can normally be reached M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745